DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 08/15/2022.  These drawings are acceptable.

Response to Amendment
	The objection to the specification is withdrawn in view of the amendment. Specifically, paragraph [024] has been amended to recite “0 ≤ y ≤ -2/p.”
	The objections to claims 9, 10, and 13 are withdrawn in view of the amendments made to the claims. 

Response to Arguments
Applicant's arguments (see Remarks) filed on 09/15/2022 have been fully considered but they are not persuasive. 
With regard to the claimed limitation “2 to 45 wt. % of Ti, on a metal oxide basis” of claim 1, it is noted that Maesen teaches using titania as a diluent in its catalyst precursor composition comprising, wherein the diluent amounts from 0-95 wt% of the total composition ([0085]; see Non-final Rejection, pg. 6-7). On pages 12-13 (Remarks), Applicant states Applicant has discovered that “Ti” can be an active catalyst component, instead of a diluent, when the amount of Ti is controlled to be in the range of 2-45 wt%, as recited in claim 1. Applicant asserts that this is a surprising result in light of Maesen, and that the data in Table 4 of the present application provides evidence to the alleged unexpected result. Specifically, referring to the comparison between Ex. 10 and Ex. 20 or Ex. 22, Applicant contends that when the Ti loading is within the 2 to 45 wt% range, the majority of the TiO2 can have surface interaction with Ni/Mo/W, and as a result, TiO2 performs as a promoter which improves metal dispersion. Referring to the comparison between Ex. 10 and Ex. 21 or Ex. 23, Applicant notes that when the Ti loading is above 45%, the majority of the TiO2 in the bulk has no interaction with Ni/Mo/W and becomes a diluent. Applicant appears to argue that the prior art only suggests Ti as an inactive diluent, whereas the Ti in the present claims is an active component thereby improving the claimed catalyst.
The Applicant’s argument is not considered persuasive, because the data in Table 4 does not provide any support for the suggested relation between the Ti loading amount and TiO2 surface interaction with Ni/Mo/W or metal dispersion. Table 4 merely shows the TiO2 amounts in catalysts prepared in various examples in the instant specification (e.g. Ex. 10-11, Ex. 14, Ex. 18, Ex. 21-24) and the yields of ring opening products of tetralin using said catalysts (Spec., [0153]). There is insufficient information in the proffered evidence to reasonably suggest that the claimed 2-45 wt% Ti, on a metal oxide basis, would result in an improved TiO2 surface interaction with Ni/Mo/W and metal dispersion, compared to the Ti amounts that fall outside the claimed range but are encompassed by the range suggested by Maesen (0-95 wt%).  Therefore, the Applicant’s suggestion that controlling the amount of Ti in the catalyst to 2-45 wt% leads to an unexpected improvement, such as TiO2 having surface interaction with Ni/Mo/W, is considered a conclusory statement without factual support. 

Claim Objections
Claim 10 objected to because of the following informalities.
The nickel concentrations at points D, E, F, G, H, I, and J are denoted as “Ni-.” Applicant is suggested to replace the hyphen (-) with the equal sign (=) . 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-14, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maesen et al. (US Pub. 2009/0107883 A1; hereinafter “Maesen”).
Regarding claim 1, Maesen discloses a bulk catalyst precursor having the formula: Av[(Mp)(OH)x(L)ny]z(MVIBO4) ([0056]), wherein: 
A is one or more monovalent cationic species, such as NH4+ ([0057], [0065]);
Mp is at least a Promoter metal, such as Ni ([0058], [0067], [0073]);
L is one or more oxygen-containing ligands having a neutral or negative charge n≤0 ([0059]);
MVIB is at least a Group VIB metal, such as a mixture of molybdenum and tungsten ([0060], [0066]);
MP:MVIB has an atomic ratio between 100:1 and 1:100 ([0061]):
v-2+P*z-x*z+n*y*Z=0 ([0062]); and 
0 ≤y≤-P/n; 0 ≤x≤ P; 0≤ v≤ 2; 0≤z ([0063]).
Maesen discloses an example where a catalyst precursor has the formula of (NH4) {[Ni2.6(OH)2.08(C4H2O42-)0.06] (Mo0.35W0.65O4)2} [(0146]). Consequently, the amounts of Ni, Mo, and W, on metal oxide basis, in the catalyst precursor are calculated to be 20.5 wt%, 5.3 wt%, and 15.9 wt%, respectively, which fall under the claimed ranges.
Maesen does not explicitly disclose that the bulk catalyst comprises of “1 to 60 wt. % of Ni, on a metal oxide basis,” “1 to 40 wt. % of Mo, on a metal oxide basis,” “5 to 80 wt. % of W, on a metal oxide basis;” and “2 to 45 wt. % of Ti, on a metal oxide basis.”
However, Maesen discloses that a diluent can be included in the process for making the catalyst precursor composition, wherein the diluent amounts from 0-95 wt% of the total composition, and wherein the suitable diluent materials include titania (i.e. TiO2) ([0085], [0088]). Considering the disclosed range of titania (0-95 wt%) that can be included to the catalyst precursor, Maesen is considered to teach that its catalyst precursor has Ni, Mo, W, and Ti, having amounts, on a metal oxide basis, that fall under or overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 2, Maesen discloses that the bulk catalyst comprises one or more organic oxygen-containing ligands, L, which corresponds to “an organic compound-based component” in claim 1 ([0059], [0079]). 

Regarding claims 3-4, Maesen discloses that the one or more organic oxygen-containing ligands can be an organic acid or salt thereof, including maleic acid, tartaric acid, glyoxylic acid, aspartic acid, lactic acid, malic acid, citric acid, malonic acid, fumaric acid, and glyoxylic acid ([0080]-[0081]). 

Regarding claim 5, Maesen does not explicitly teach that a molar ratio of Ni to the organic oxygen-containing ligands (i.e. the claimed organic compound-based component) is in a range of 3:1 to 20:1. However, it should be noted that based on the formula for the catalyst precursor described by Maesen, i.e., Av[(MP)(OH)x(L)ny]z(MVIBO4) where 0 ≤y≤-P/n ([0056], [0063]), the molar ratio of MP (Ni) and L (organic oxygen-containing ligand) can be expressed by 1:y. Since nickel has an oxidation state of +2, the relationship 0 ≤y≤-P/n is equivalent to 0 ≤y≤-2/n. Furthermore, Maesen teaches that L can be a salt of an organic acid, such as maleic acid, lactic acid, etc., thereby suggesting that “n” can be -1. Therefore, Maesen is considered to suggest 0 ≤y≤ 2. Consequently, it is contemplated by Maesen that a molar ratio of Ni to the organic oxygen-containing ligand can be 1:(0-2), which encompasses and renders obvious the claimed range of 3:1 to 20:1. 

Regarding claim 6, Maesen discloses that a diluent can be included in the process for making the catalyst precursor composition ([0085], wherein the diluent amounts from 0-95 wt% of the total composition, and wherein the suitable diluent materials include titania (i.e. TiO2) ([0085], [0088]). Therefore, Maesen discloses a broad range for diluent which would encompass the claimed range of Ti/(Ni+Mo+W) of 10:1 to 1:10.

Regarding claim 7, Maesen discloses a MP:MVIB atomic ratio between 100:1 and 1:100, wherein MP can be nickel and MVIB a mixture of molybdenum tungsten ([0061], [0066], [0073]).  Maesen further discloses that the catalyst precursor may comprise molybdenum (Mo) and tungsten (W) at a molar ratio of about 10:1 to 1:10 ([0066]). Therefore, the MP:MVIB atomic ratio described in Maesen is considered to encompass and renders obvious the claimed Ni/W molar ratio of 10:1 to 1:10.

Regarding claim 8, Maesen discloses that the catalyst precursor may comprise molybdenum (Mo) and tungsten (W) at a molar ratio of about 10:1 to 1:10 ([0066]), which reads on the claimed range of 100:1 to 1:100.

Regarding claims 10-11, Maesen does not explicitly disclose the claimed regions of a quaternary phase diagram defined by ten points “ABCDEFGHIJ” as recited in claim 10 or by eight points “ABCDEFGH” as recited in claim 11. However, considering the breadth of the formula for the catalyst precursor described by Maesen, it is the examiner’s position that the claimed regions in claims 10 and 11 at least partly overlap the weight percentages of Ni, Mo, W, and Ti, on a metal oxide basis, that are contemplated by Maesen. For example, Maesen discloses an example where the molar ratios of Ni, Mo, and W are 2.6, 0.35, and 0.65, respective ([0146]). Based on a metal oxide basis, they are calculated to be 49.14 wt%, 12.74 wt%, and 38.12 wt%, based on the total weight of the NiO, MoO3, and WO3 (please see Claim Interpretation regarding the interpretation of the weight percentages in claims 10-11). Furthermore, Maesen discloses that a diluent can be included in the process for making the catalyst precursor composition ([0085], wherein the diluent amounts from 0-95 wt% of the total composition, and wherein the suitable diluent materials include titania (i.e. TiO2) ([0085], [0088]). Assuming that 0-95 wt% of titania is added to the catalyst precursor, it can be said that the weight percentages of NiO, MoO3, WO3, and TiO2 contemplated by Maesen at least overlap the claimed regions of quaternary phase diagram defined by the ten points ABCDEFGHIJ in claim 10 and the eight points ABCDEFGH in claim 11.

Regarding claim 12, Maesen discloses that a diluent, which is considered a binder, can be included in the process for making the catalyst precursor composition ([0085], wherein the diluent amounts from 0-95 wt% of the total composition ([0084]-[0085]). Thus, the claimed range of 1-15 wt% of a binder falls under the range described by Maesen, and is considered prima facie obvious. 

Regarding claim 13, Maesen discloses that the catalyst precursor has a BET specific surface area of at least 10 m2/g and a pore volume of 0.05-5 ml/g ([0107]-[0108]).

Regarding claim 14, Maesen discloses that the catalyst precursor may be sulfided to obtain a sulfided bulk catalyst ([0113]). 

Regarding claim 30, Maesen does not explicitly disclose that the bulk catalyst comprises 20-30 wt % of Ti, on a metal oxide basis. However, Maesen discloses that a diluent can be included in the process for making the catalyst precursor composition, wherein the diluent amounts from 0-95 wt% of the total composition, wherein the suitable diluent materials include titania (i.e. TiO2) ([0085], [0088]). The claimed Ti range of 20-30 wt% lies within a Ti range suggested by Maesen, and is considered prima facie obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maesen (Pub. 2009/0107883 A1), as applied to claim 1, and further in view of Geerlings et al. (US Pub. 2003/0153633 A1; hereinafter “Geerlings”).
Regarding claim 9, Maesen discloses a bulk catalyst precursor having the formula: Av[(MP)(OH)x(L)ny]z(MVIBO4) ([0056]), wherein: 
A is one or more monovalent cationic species, such as NH4+ ([0057], [0065]);
MP is at least a Promoter metal, such as Ni ([0058], [0067], [0073]);
L is one or more organic oxygen-containing ligands having a neutral or negative charge n≤0 ([0059]);
MVIB is at least a Group VIB metal, such as a mixture of molybdenum and tungsten ([0060], [0066]);
MP:MVIB has an atomic ratio between 100:1 and 1:100 ([0061]):
v-2+P*z-x*z+n*y*Z=0 ([0062]); and 
0 ≤y≤-P/n; 0 ≤x≤ P; 0≤ v≤ 2; 0≤z ([0063]).
Since nickel has an oxidation state of +2, P in the above formula is 2 such that 0 ≤y≤-2/n; 0 ≤x≤ 2; 0≤ v≤ 2; 0≤z ([0062]-[0063]).
Since MVIB can include a mixture of molybdenum and tungsten, this meets the claimed limitation of “0 < m < 1.” ([0060], [0066]);
With respect to “[Ti(OH)nO2-n/2]w,” Maesen does not explicitly teach using a titanium compound precursor having the claimed formula. However, Maesen teaches that the diluent can be titania and suggest applying precursors of the diluents that, during the process, are converted into the diluents ([0088]-[0089]).  
Geerlings teaches that titania in catalyst precursors can be prepared by adding a titania precursor, as an alternative or in addition to titania, wherein the suitable titania precursor includes titania hydroxide ([0028]). Geerlings notes that titania hydroxide is converted to titania by heating ([0028]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Maesen by adding titanium hydroxide to the catalyst precursor composition, as an alternative or in addition to titania, because (i) Maesen teaches that the catalyst precursor may have titania as a diluent, and the diluent can be applied in the form of a diluent precursor which can be converted into the diluent ([0088]-[0089]), (ii) Geerlings teaches that titanium hydroxide is a titania precursor which is converted to titania upon heating, (iii) Maesen has a heating step in the process for making the precursor, e.g. during precipitation ([0085], [0099]), and (iv) this involves application of a known technique to add a known compound to a catalyst precursor to yield predictable results.
With respect to “n,” since Geerlings teaches titanium hydroxide (Ti(OH)4) can be used as in addition to titania, one skilled in the art would understand that “n” in the formula “[Ti(OH)nO2-n/2]w” will be greater than 0 and less than 4. 
With respect to “w/(z+1) <10,” since Maesen discloses that the diluent amounts from 0-95 wt% of the total composition, Maesen is interpreted such that the diluent amount would encompass the limitation at issue ([0084]-[0085]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Maesen (Pub. 2009/0107883 A1), as applied to claim 1, and further in view of Kukes et al. (US Pat. 4,609,769; hereinafter “Kukes”).
Regarding claim 29, Maesen discloses a bulk catalyst precursor of claim 1, as discussed above. With respect to the claimed Ti, Maesen discloses that a diluent, such as titania (TiO2), can be included in the bulk catalyst precursor, and that a precursor of the diluent can be applied during the process for making the catalyst precursor composition ([0085], [0088]-[0089]).
Maesen does not explicitly disclose that the suitable precursors of the diluent include Ti alkoxide. 
However, Kukes teaches that a titanium alkoxide, as an alternative to titanium oxide, can be used as a precursor of a titaniferous compound on a catalyst, which would yield a TiO2 component in the catalyst upon calcination (col. 3, lines 22-37).
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Maesen by applying titanium alkoxide to the catalyst precursor composition, as a source of the titania diluent, because (i) Maesen teaches that the catalyst precursor may have titania as a diluent, and the diluent can be applied in the form of a diluent precursor which can be converted into the diluent ([0088]-[0089]), (ii) Maesen teaching using a titanium alkoxide as a precursor to a titania component of a catalyst (col. 3, lines 22-37), and (iii) this involves application of a known technique for adding a titania component to a catalyst to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772  


/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772